Reasons For Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a light circuit; a housing enclosing the light circuit, the housing being operable to protect the light circuit against initiating an explosion in a hazardous environment; …a power controller circuit operatively connected to the one or more environmental sensors and the power circuit, the power controller circuit being configured to: receive the environmental data from the one or more environmental sensors; determine whether the received environmental data exceeds a predetermined threshold selected to identify potential structural damage to the lighting device sufficient to cause an arcing or a sparking condition in the light circuit; and in response to determining that the received environmental data exceeded the a predetermined threshold, interrupting supply of power from the power circuit to the light lead circuit.”.	Regarding claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “A method for controlling power in a lighting device to prevent an explosion in a hazardous environment,… the light circuit being enclosed within a housing of the lighting device, the housing being operable to protect the light circuit against initiating an explosion in a hazardous environment;… determining whether the registered environmental data exceeds a predetermined threshold selected to identify potential structural damage to the lighting device sufficient to cause an arcing or a sparking condition in the light circuit; and in response to determining that the registered received environmental data exceeded the a predetermined threshold, interrupting supply of power from the power circuit to the light lead circuit.”.	The aforementioned limitations in combination with all remaining limitations of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/                                                                     /MATTHEW V NGUYEN/                                                                                               Primary Examiner, Art Unit 2838                                                                                                       Examiner, Art Unit 2838